Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are pending in this application of which claims 8, 9, 11 and 15 are withdrawn from consideration.

Response to Restriction/Election
Applicant’s election without traverse of Species A (Figs. 1-9), corresponding to claims 1-7, 10, 12-14, in the reply filed on 12/9/2020 is acknowledged.

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jamshidi-Roudbari (US 2014/0247239) (hereinafter Jamshidi).

As to claim 1, Jamshidi (Figs. 5, 6, 8) teaches a display device with a position input function, comprising: 
a pixel electrode (616); 
a common electrode (Vcom located in 601) arranged such that at least a portion thereof overlaps the pixel electrode from an upper layer side or a lower layer side (On a lower side as shown in Figs. 5 and 6); 
a plurality of position detection electrodes (Electrodes 618 in the sense region utilized for sensing a touch input) defined by dividing the common electrode by a partition opening (Divides the common electrodes Vcom located in adjacent Drive region segment 601), the plurality of position detection electrodes and a position input body (627) performing a position input creating a capacitance therebetween, and the plurality of position detection electrodes detecting an input position input by the position input body [0041]; 

a pixel connection line (Lines 511 in the Drive region segment) extending in parallel to the partition opening and connected to the pixel electrode (Extends vertically as shown in Fig. 5); and 
a shield electrode (818) extending such that at least a portion thereof overlaps the partition opening (Located between adjacent Vcom electrodes to reduce fringe fields) [0046], the shield electrode arranged in a same layer as the position detection line and connected to the position detection line (All elements are located in layer 500 as shown in Fig. 5).

As to claim 14, Jamshidi teaches wherein the pixel electrode has a longitudinal shape (Shown in Fig. 4) having a long-side direction that matches an extending direction of the pixel connection line and the shield electrode (Figs. 4 and 8 show both lines extending in both vertical and horizontal directions (from a plan view). Thus the horizontally longer pixel electrode has a long side that matches the extending directions).

Allowable Subject Matter
Claims 2-7, 10, 12, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aoyama (US 2016/0253024) teaches a touch display panel with shielding electrodes, but does not teach the specific arrangement of electrodes/structure recited in claim 1.
Shepelev (US 8,970,537) teaches a touch display panel utilizing a shielding signal, but does not teach the specific arrangement of electrodes/structure recited in claim 1.
Reynolds (US 2012/0319966) teaches a touch display panel with a common electrode arrangement shown in Fig. 3B, but does not teach the specific arrangement of electrodes/structure recited in claim 1.
Hotelling (US 2010/0194697) teaches a touch display panel but does not teach a shielding electrode.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691